     Case 3:17-cv-04220 Document 105 Filed 10/03/18 Page 1 of 2 PageID #: 1173



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


THOMAS H. FLUHARTY,
Trustee of the Chapter 11 Bankruptcy Estates of
Dennis Ray Johnson, II (No. 3:16-BK-30227);
DJWV2, LLC (No. 3:16-BK-30062);
Southern Marine Services, LLC (No. 3:16-BK-30063);
Southern Marine Terminal, LLC (No. 3:17-BK-30064);
Redbud Dock, LLC (No. 3:16-BK-30398);
Green Coal, LLC (No. 3:16-BK-30399);
Appalachian Mining & Reclamation, LLC (No. 3:16-BK-30400)
Producer’s Land, LLC (3:16-BK-30401);
Producer’s Coal, Inc. (3:16-BK-30402);
Joint Venture Development, LLC (No. 3:16-BK-30403),

                             Plaintiffs,

v.                                                 CIVIL ACTION NO.        3:17-4220

PEOPLES BANK, NA,
PEOPLES INSURANCE AGENCY, LLC, and
GREAT AMERICAN INSURANCE COMPANY OF NEW YORK.

                             Defendants.

                                           ORDER

        Pending before the Court is Defendant Great American Insurance Company of New

York’s (“GAIC”) Motion to Bifurcate and Stay Discovery, which was filed on February 16,

2018. ECF No. 53. However, on August 13, 2018, a Joint Motion for Continuance was filed after

the parties reached a settlement agreement, and the Court entered an Amended Scheduling Order

on August 22, 2018. ECF No. 96; ECF No. 100. Because the parties have represented to the

Court that they have reached a settlement agreement, the Court finds the Motion is moot, and

therefore DENIES Defendant’s Motion to Bifurcate and Stay Discovery without prejudice.
  Case 3:17-cv-04220 Document 105 Filed 10/03/18 Page 2 of 2 PageID #: 1174



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.



                                                 ENTER:         October 3, 2018




                                                 ROBERT C. CHAMBERS
                                                 UNITED STATES DISTRICT JUDGE
